UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           12/3/2019
-----------------------------------------------------------------X
SHANET VIRUET,

                                                 Plaintiff,                    ORDER

                              -against-                                16-CV- 8327 (JGK) (KHP)

THE CITY OF NEW YORK, and BILL DE BLASIO,
ROBERT FLYNN, FIDEL DELVALLE, LORELEI
SALAS, JULIE MENIN, SANFORD COHEN,
JORDAN COHEN, TAMALA BOYD, MATILDA
SARPONG, MICHAEL TIGER, MAUREEN BROOKS,
and MANUEL MENJIVAR, individually and in their
capacities as officials and employees of the City of New York,
SAUL FISHMAN, the president of the Civil Service Bar
Association, and LOCAL 237 BROTHERHOOD OF
TEAMSTERS and its affiliate THE CIVIL SERVICE
BAR ASSOCIATION,

                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

           Plaintiff’s request for an extension of time to submit her proposed third amended

complaint (“TAC”) at Docket Number 118 is DENIED.

           On October 28, 2019, the parties appeared for a case management conference. As

discussed during the conference, the Court directed the Pro Se Plaintiff1 to provide a copy of

her proposed TAC to Defendants’ counsel by no later than November 11, 2019. (Doc. 113.) On

November 11, 2019, Plaintiff sent a letter to the Honorable John G. Koeltl asking for a 45-day

extension of time to send her proposed TAC to Defendants’ counsel. Plaintiff did not file this

letter on ECF. Instead, Defendants’ counsel filed the letter as an exhibit to a letter opposing



1
    The Court notes that Plaintiff is an attorney.
Plaintiff’s application. (Doc. No. 114-1.) Nevertheless, by order dated November 18, 2019, this

Court granted Plaintiff a brief extension of time, until November 25, 2019, to submit the TAC to

Defendants’ counsel. (Doc. No. 115.) A copy of that order was mailed to Plaintiff on November

19, 2019.

       On or about November 24, 2019, Plaintiff submitted a letter asking for additional time

to comply with this Court’s November 18, 2019 order. Once again, Plaintiff failed to file the

letter on the docket and, instead, faxed the letter to the Court and purportedly emailed a copy

of the letter to Defendants’ counsel. This Court sent a copy of the letter to the Pro Se Intake

Unit and the letter was docketed on ECF on November 27, 2019. (Doc. No. 118.)

       Plaintiff has failed to demonstrate that good cause exists to grant her an extension of

time to amend her Complaint for what appears to be the fifth time. (See Doc. No. 98, 3 n.3.)

Indeed, this Court gave Plaintiff an initial deadline of November 11, 2019 to send her proposed

TAC to Defendants, and Plaintiff waited until the same day the TAC was due to ask for an

extension and failed to submit that request to the Pro Se Intake Unit so that it could be

docketed on ECF. To the extent Plaintiff was unaware that she had been granted an extension,

she should have submitted her proposed TAC to Defendants by the original deadline of

November 11, 2019 instead of waiting to see whether this Court would grant the extension.

Accordingly, Plaintiff’s request is denied.

       Plaintiff is hereby directed to file a TAC that comports with Judge Koeltl’s May 3, 2019

Opinion and Order on the docket by no later than December 20, 2019. (See Doc. No. 98.)

Plaintiff’s submission must include both a clean version of the TAC and a redlined version of the

                                                2
TAC that shows the differences between the TAC and the Second Amended Complaint. To be

clear, the TAC should only include those claims that survived Defendants’ Motion to Dismiss

and may not include any new facts or claims.

          Plaintiff is directed to review this Court’s individual rules and, in particular, to note that

all requests for extensions of time must be submitted 48 hours in advance and filed on the

docket. See Judge Parker’s Individual Rules of Practice,

https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Parker%20Individu

al%20Practices%20in%20Civil%20Cases%202019.03.26%20%20%20%20_0.pdf. Plaintiff shall

refrain from sending any documents directly to chambers. Unless otherwise instructed by the

Court, Plaintiff is directed to file all documents on the docket through the Pro Se Intake Unit.

Plaintiff is hereby warned that the Court will not consider any future applications that are not

filed on the docket. Plaintiff is also instructed to direct all discovery and case management

requests to Judge Parker, who is supervising the case for all pre-trial purposes.

          The Court also reminds Plaintiff that she may consent to electronic service, which will

allow her to receive court documents electronically via email instead of by regular mail. A copy

of the consent form is included with this Order and is also available online at

https://nysd.uscourts.gov/sites/default/files/2018-06/proseconsentecfnotice-final.pdf. To

consent to electronic service, Plaintiff should complete the form and return it to the Pro Se

Office.

          The Clerk of Court is respectfully directed to mail a copy of this Order to the Pro Se

Plaintiff.

                                                     3
      SO ORDERED.

Dated: December 3, 2019
       New York, New York

                                ______________________________
                                KATHARINE H. PARKER
                                United States Magistrate Judge




                            4
                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
